Title: From James Madison to Thomas Jefferson, 22 October 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Montpr. Ocr. 22. 1824
        
        I return your letter to Gilmer as fairly copied. Will he understand that he is not to return without a Nat: Philosopher, tho’ bringing the other Professors named, and despairing of that one? There will however be time for final instructions on this point after hearing further from him. Yrs. affecty
        
          James Madison
        
      